 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAS KURT HARDWICK,                            No. 2:16-cv-0854 TLN DB P
12                        Plaintiff,
13             v.                                        ORDER TO SHOW CAUSE
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendant.
17

18            Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought

19   under 42 U.S.C. § 1983. Plaintiff claims defendants Dr. Leo and Dr. Newman were deliberately

20   indifferent to his serious medical needs in violation of the Eighth Amendment.

21            By order dated September 13, 2018, defendants’ motion to dismiss was granted and

22   plaintiff was directed to file an amended complaint within thirty days. (ECF No. 29.) Those

23   thirty days have passed and plaintiff has not filed an amended complaint, requested additional

24   time to file an amended complaint, updated his address, or otherwise responded to the court’s

25   order.

26            Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

27   order, plaintiff shall either dismiss this action or file an amended complaint. If he fails to do so

28   ////
                                                         1
 1   the court will recommend that this action be dismissed for plaintiff’s failure to comply with court

 2   orders and failure to prosecute. See E.D. Cal. R. 110; E.D. Cal. R. 183(b); Fed. R. Civ. P. 41.

 3   Dated: December 26, 2018

 4

 5

 6

 7   DLB:12
     DLB:1/orders/prisoner-civil rights/hard0854.osc
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
